Case: 09-50766     Document: 00511082699          Page: 1    Date Filed: 04/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 16, 2010
                                     No. 09-50766
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN MOLINA-RODRIGUEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:09-CR-456-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Juan Molina-Rodriguez (Molina) appeals the 77-month sentence imposed
following his guilty plea conviction for importation of marijuana and possession
with intent to distribute marijuana.           Molina argues that his sentence was
greater than necessary to meet the goals in 18 U.S.C. § 3553(a) of reflecting the
seriousness of his offense, deterring him from future offenses, protecting the
public, and providing needed training or treatment. He asserts that the district
court erred in weighing these factors and that application of the career offender

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50766    Document: 00511082699 Page: 2        Date Filed: 04/16/2010
                                 No. 09-50766

enhancement resulted in an advisory guidelines range that overstated the
seriousness of his offense, as well as his prior criminal history.
      Molina does not challenge the district court’s calculation of the advisory
guidelines range. Rather, he challenges the reasonableness of the sentence
imposed.   Where the district court imposes a sentence within a properly
calculated guidelines range, it is presumptively reasonable. See United States
v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S. Ct. 328
(2008); Rita v. United States, 551 U.S. 338, 346-47 (2007). Here, the district
court considered and rejected Molina’s arguments for a lower sentence. In light
of his extensive criminal history and the court’s findings that the sentence was
necessary to help dissuade Molina from repeating his criminal conduct and that
he should receive drug and mental health treatment, anger management
counseling, and should participate in parenting classes, Molina has not rebutted
the presumption of reasonableness of the within guidelines sentence imposed by
the district court. See Campos-Maldonado, 531 F.3d at 339; United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.), cert. denied, 129 S. Ct. 624
(2008). Thus, he has not shown error, plain or otherwise, with respect to the 77-
month sentence imposed. See United States v. Mondragon-Santiago, 564 F.3d
357, 360-61 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).
      AFFIRMED.




                                        2